Citation Nr: 0029308	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-13 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether there was clear and unmistakable error in a January 
20, 1948 decision of the Regional Office which severed 
service connection for duodenal ulcer.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1945 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which determined that clear and unmistakable 
error was not present in a January 1948 decision of the RO 
which severed service connection for duodenal ulcer. 


FINDINGS OF FACT

1.  In November 1947, the RO notified the veteran that 
severance of service connection for duodenal ulcer was being 
proposed, and the veteran would have 60 days to respond.  No 
additional evidence was received from the veteran within the 
60 days.

2.  In a January 1948 decision, service connection was 
severed for duodenal ulcer.  The veteran was notified in a 
letter dated February 1948.  The appellant did not appeal 
this rating determination, and the decision became final.  

3.  The January 1948 rating decision was reasonably supported 
by the evidence then of record, and was consistent with VA 
law and regulations then in effect.


CONCLUSION OF LAW

The January 1948 rating decision, which severed service 
connection for duodenal ulcer was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Examination of the veteran at entry into service in August 
1945 noted no defects or diseases with the exception of a 
history of heart murmur.  In October 1945, the veteran was 
treated at hospital with a complaint of a "constant lump" 
in the epigastrium and an intermittent burning sensation.  He 
was admitted with a diagnosis of possible gastric ulcer.  On 
admission, he complained that he could not breath when the 
symptoms were bad, and that the symptoms began three months 
ago.  The veteran indicated that he had been treated by a 
civilian doctor with poor results.  On a later treatment 
record, the veteran indicated that he began to have symptoms 
of burning in the epigastric region and sour eructations 
about one and one-half years ago which lasted for a few weeks 
and then disappeared.  About 6 months after onset, he fell 
out of a tree striking his stomach and the symptoms began 
again.  Since then, his symptoms had been intermittent and 
progressively worse.  The veteran was discharged on 
recommendation of a December 1945 Medical Board based on the 
veteran's continuing epigastric distress and the need for a 
special diet which limited his ability to perform effective 
military service.  The report of a Board of Medical Officers 
noted a diagnosis of gastric and duodenal ulcer, incurred 
prior to service in 1943 and not aggravated by active 
service.  

In a January 1945 rating decision, the RO granted service 
connection for duodenal ulcer, moderately severe, acute, with 
disabling symptoms.  As noted on the rating sheet, service 
connection was granted on the basis of aggravation.  The 
evaluation of the veteran's duodenal ulcer was continued in a 
November 1947 rating decision.

By letter dated November 1947, the RO informed the veteran 
that it intended to sever service connection for the 
veteran's disability as not having been incurred in or 
aggravated by military service.  The RO noted in the proposed 
rating decision that records showed that the veteran had 
suffered with a gastric condition for a period of 
approximately one and one half years prior to service, the 
symptoms of which disappeared after a few weeks, but were 
again made more prominent when the veteran fell out of a tree 
striking his stomach.  It was further noted that the 
occurrence during service appeared to have been merely a 
recurrence of the same disability prior to service, with no 
acceptable evidence of aggravation during his short period of 
service.  The veteran was given a period of 60 days to submit 
evidence showing that the proposed severance should not be 
made.  

In January 1948, with no additional evidence having been 
submitted by the veteran, service connection was severed for 
duodenal ulcer.  The veteran was notified in a letter dated 
February 3, 1948.  

In October 1998, the veteran filed a claim for restoration of 
his service connection, claiming clear and unmistakable error 
in the January 1948 decision.  In an October 1998 decision, 
the RO denied the veteran's claim of clear and unmistakable 
error in the January 1948 severance noting that evidence was 
not rebutted which showed a chronic gastrointestinal 
condition existed prior to the veteran's brief period of 
active service and that the increase in disability which 
existed prior to service was not shown beyond the natural 
progression of the disease.

In a July 1999 statement, the veteran stated that he had 
never been seen by a doctor until he went into the Army, he 
never fell from a tree before or during this time period, and 
he did not know where this information came from.  He also 
stated that he read in the RO's recent determination that he 
had been given 60 days after the proposed severance in 1947, 
but he did not know how to read and nobody ever told him or 
read anything to him.  

In a November 1999 personal hearing, the veteran reiterated 
his contention that he had never seen a doctor prior to his 
induction examination.  He also stated that following his 
entry into active service, he was sent to school to learn 
English because he could not understand, read or write 
English.  He testified that he was two months into his 
training when he started to first have gastrointestinal 
problems and he had had stomach problems ever since.  Lay 
statements were submitted at the hearing from the veteran's 
nephew noting that he had never known the veteran to be sick, 
and from a couple who wrote that they knew the veteran all of 
his life and he had never complained of any type of illness.

The veteran's representative argued in a June 2000 statement 
that the veteran was examined on entry into service and since 
there were no defects noted, the presumption of soundness 
applied.  He contends that the only evidence to rebut this 
presumption was the veteran's history as recorded in the 
service medical records and that this evidence was not 
sufficient to rebut the presumption.  He further argued that 
the full benefit of the doubt be afforded the veteran's 
claim.    

Applicable Law

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has propounded the 
following three-part test to determine whether clear and 
unmistakable error (CUE) is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Generally, the regulatory authority for reversing or 
remanding a prior adjudication on the basis of clear and 
unmistakable error is found at 38 C.F.R. § 3.105(a) (1999). 
Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993)) (emphasis in original); see 
also Luallen, supra.

There is a presumption of validity to otherwise final 
decisions.  Where such decisions are collaterally attacked, 
as in a claim for CUE, the presumption is even stronger.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), See also Grover 
v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 
10 Vet. App. 474, 478 (1997).

Analysis

As an initial matter, the Board notes that the regulatory 
provisions extant in 1946 with respect to establishing 
service connection for a particular disability, were 
essentially the same as they are today.  Compare R&PR 1077 
(December 20, 1941), with 38 C.F.R. 3.303(a), (c), 3.304(b), 
3.306(a), (b) (1999).  That is to say that, in order to 
establish service connection for a particular disability, 
there must be evidence that establishes that such disability 
either began in or was aggravated by service.  Moreover, 
claimants, both in 1946 and today, are presumed to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to disorders noted at entrance into 
service, unless clear and unmistakable evidence demonstrates 
that the injury or disease in question existed prior thereto.  

Regulations concerning aggravation of pre-existing 
disabilities were amended by Public Law No. 144, 78th 
Congress, (September 4, 1943) which stated: 

Sound condition when examined, accepted, 
and enrolled for service may be rebutted 
only by notation of defects, infirmities, 
or disorders at time of examination, 
acceptance, and enrollment or where clear 
and unmistakable evidence demonstrates 
that the injury or disease, though not 
noted, existed prior to acceptance and 
enlistment....History or complaints 
volunteered by or elicited from the 
veteran at the time of examination do not 
constitute notations unless confirmed by 
proper notation of the examining officer 
as result of the examination.  (b) Clear 
and unmistakable means obvious or 
manifest, that the injury or disease 
under consideration existed prior to 
acceptance and enrollment for service 
will satisfy the requirement of the 
statute. (c) Regardless of the period of 
service, medical judgment alone, as 
distinguished from well and established 
and accepted medical principles, is not 
sufficient to rebut sound condition at 
the time of entrance into military 
service, nor will admitted history of 
prior disease by the veteran or his 
family suffice, although they may serve 
as leads for further development. 

Although the Board is not now adjudicating the claim of 
service connection on the merits, due to the posture of this 
appeal as a CUE challenge to a previous severance of service 
connection, we do note that, with regard to aggravation, a 
veteran is entitled, under the law as it existed then and 
now, to a presumption of aggravation of a pre-existing 
condition if it underwent an increase in severity during 
service.  See 38 U.S.C.A. 1153; Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  The United States Court of Appeals for 
Veterans Claims has consistently stated that "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, not just the 
symptoms, has worsened."  See Maxson v. West, 12 Vet. App. 
453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

Pursuant to regulations as in effect in 1948, once service 
connection was granted for a particular disability, it could 
be severed only upon a showing by VA that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards were 
met.  As to these procedural requirements, it was necessary 
that the proposal to sever service connection be based upon a 
review of all the accumulated evidence, and that the veteran 
be given immediate notification in writing of the 
contemplated action and the detailed reasons therefor.  The 
veteran was then to be given a reasonable period, not to 
exceed 60 days from the date on which such notice was mailed, 
for the presentation of additional evidence pertinent to the 
question.  See VA Regulation 1009(A), (D), as in effect in 
1948. 

The present case, however, is not a review of a timely 
appealed severance of service connection.  The severance 
action now being contested by the appellant took place in 
1948, and was not appealed at that time.  Since the RO's 1948 
decision was final, in order to prevail in this case, the 
veteran must show that the 1948 determination of CUE in the 
1946 and subsequent confirmatory rating decisions was, 
itself, the product of CUE.  Although VA obviously had a very 
high burden to meet in its 1948 rating decision, the veteran 
now bears the same high burden of establishing CUE in that RO 
decision.  See Daniels, supra, 10 Vet. App. at 479. 

Here, the veteran has not made any contention that the RO 
failed to satisfy the procedural safeguards which were in 
place in 1948, when service connection for duodenal ulcer was 
severed.  He has, however, contended that he does not recall 
being given notice of 60 days notification of the rating 
reduction, or being told of his right to appeal the final 
severance.  The Board has carefully reviewed the procedures 
followed by the RO, and we note the rating action at issue 
reflects that all the evidence of record was considered at 
that time.  Similarly, the evidence shows that the veteran 
was notified of the proposed action in writing, and final 
action was not taken until 60 days after he was so notified.  
Thus, VA complied with the procedural safeguards set out in 
VAR 1009(D), as in effect in 1948.  He was also provided 
notification of his right to appeal the severance.  The Board 
notes that the veteran is not contending that VA did not 
comply with proper procedural safeguards or notification of 
his right to appeal, but that such notification was not 
effective because at the time, he did not understand or read 
English well.  While it is unfortunate that the veteran may 
not have understood the correspondence from the RO, there is 
no provision under VA regulations for rendering notice 
invalid based on the reading ability of the recipient.  As 
such, the Board concludes that the RO complied with all 
procedural requirements of the severance, that the veteran 
was properly notified of the decision and his rights to 
appeal, that he did not respond within the required time and 
the decision became final. 

Regarding the specific contention that the veteran did not 
have any stomach problems prior to entering service, and 
therefore the duodenal ulcer must have had its onset in 
service, the veteran asserts that there were no defects or 
disorders noted on examination at entry into service, and 
therefore the presumption of soundness applied.  He further 
argues that since the presumption of soundness applied, only 
clear and unmistakable evidence could be submitted to rebut 
this presumption, and the notations of preexisting stomach 
disorders contained in the service medical records being 
based on the veteran's statements, and with no preservice 
records of treatment, could not constitute such clear and 
unmistakable evidence as they raised only a "probability" 
of preexisting disability.  The Board finds that the RO's 
conclusion, that the notations of the veteran's history of 
preexisting stomach problems was clear and unmistakable 
evidence sufficient to rebut the presumption of soundness at 
entry, was not itself clear and unmistakable error and was 
not based on incorrect facts or a misapplication of the law 
in effect in 1948.  In other words, the notations in the 
service medical records which place the date of onset of the 
veteran's stomach disorder prior to his entry into service, 
coupled with the findings of the Medical Board at separation 
that a duodenal ulcer preexisted service, effectively rebuts 
the presumption of soundness at induction as promulgated in 
amendment by Public Law No. 144, 78th Congress, (September 4, 
1943).  Additionally, the statements of the veteran in 
service formed a factual predicate for the findings of the 
Medical Board at separation.  Although the Court's 
jurisprudence regarding the presumption of soundness did not 
exist in 1948 or 1946, the Court would later find that the 
unanimous findings of an inservice Board of Medical survey, 
based upon a veteran's own history filtered through its 
medical expertise, provided the required factual predicate 
necessary to clearly and unmistakably rebut the presumption 
of soundness.  See Gahman v. West, 12 Vet. App. 406, 411 
(1999).

The Board notes that the veteran's arguments are less a claim 
that the law was incorrectly applied, and more a disagreement 
with the facts documented by his service medical records.  In 
the Board's view, however, these contentions do not provide a 
valid basis for a CUE claim, since they do not allege that 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  To 
examine the question of whether the evidence of record at the 
time of the 1948 severance presented more of a probability 
that a duodenal ulcer preexisted service is to ask the Board 
to reevaluate the evidence considered in 1948, and to decide 
whether it provided a basis for the decision rendered at that 
time.  As the Court has held, however, "simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE."  Fugo, 6 Vet. App. at 44.  See 
also the Court's holding in Daniels, supra, wherein the 
veteran had argued that a 1957 decision to sever service 
connection, which had been established in 1943, was erroneous 
because there was no substantial basis for the finding, in 
1957, that the veteran's psychosis had existed prior to 
service and was not aggravated by service.  The Court held 
that such an argument would require the Court to reevaluate 
the evidence considered in 1957, to decide if it provided a 
"substantial basis" for the decision, and that this did not 
meet the standard of a CUE claim. 

Furthermore, even if the Board were to review the facts known 
at the time of the 1948 decision, we would be compelled to 
observe that every reference in the service medical records 
addressing the time of onset of the veteran's duodenal ulcer 
appears to uniformly reflect that it was considered to have 
pre-existed service.  Similarly, it was the conclusion of a 
Medical Board set forth on the Certificate of Disability for 
Discharge, that the veteran's disability preexisted service 
and was not aggravated by service.

Finally, the Board notes that the veteran has requested that 
the rule affording the veteran the benefit of the doubt be 
afforded the veteran in this case.  However, consideration of 
the provisions of 38 U.S.C.A. 5107(b) concerning affording 
the veteran the benefit of the doubt are not applicable to 
determinations regarding CUE.  That law indicates that the 
benefit of the doubt is to be given to the veteran when there 
is an approximate balance between the positive and negative 
evidence.  In considering a claim of CUE, however, the legal 
standard is much higher:  The claim must be denied unless 
there is clear and unmistakable evidence that the prior 
denial was in error.  Therefore, the Board has not considered 
the provisions of 5107[b] regarding this aspect of the 
veteran's appeal. 

The Board concludes that the January 1948 rating decision was 
a permissible and appropriate exercise of rating judgment and 
the RO's findings were not totally without any support in the 
evidence on file at that time.  The veteran has not presented 
evidence of error of either fact or law which, when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Under the relevant and controlling case law cited above, the 
appellant's allegations are therefore insufficient to give 
rise to a valid claim of clear and unmistakable error.  Fugo, 
at 43-44.  Accordingly, the January 1948 rating decision was 
not clearly and unmistakably erroneous.  38 C.F.R. § 
3.105(a).



ORDER

The January 1948 rating decision was not clearly and 
unmistakably erroneous in severing service connection for 
duodenal ulcer.




		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 12 -


- 1 -


